DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 6/22/2022.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 5-7 directed towards Horn et al. (Horn) (DE 102013225918 A1),
As to Claim 1,
Applicant has amended the claim to recite that the encoder member is rotatable about an axis of rotation and positioned between an inner radius and an outer shape.  This amendment does not overcome the prior art because the encoder member is not positively recited in the claim as it is not part of the sensor device.  Claim 1 is directed towards only the sensor device, where applicant explicitly claims “A sensor device … the sensor device comprising.”  Applicant does state that the sensor device is “for measuring a rotational position of an encoder,” but this only recites the intended use of the sensor device, and the encoder member is not positively recited in the claim.  As an example, is applicant claimed a car for driving on a road, the car must be able to perform the intended use of driving on a road, but the road is not positively recited or required in the claim, and the car could instead be parked in a garage.  In this example, applicant is further defining the road, but because the road is not required in the claim, any detail recited about the road is not required.  As such, this amendment does not overcome the prior art.  
As to Claims 1 and 12,
The Examiner further respectfully disagrees that Horn does not disclose the newly recited subject matter.  The encoder member is positioned between an inner radius and an outer shape because it is positioned between an inner radius of (31) and the outer shape of (31) as seen below:

    PNG
    media_image1.png
    452
    508
    media_image1.png
    Greyscale

Applicant argues that the LC circuits (30) are positioned between the winding 21 and the circular sections 26a,26b, but the Examiner respectfully disagrees as Figure 2 does not show the encoder member or LC circuits.  The LC circuits are positioned axially spaced from winding 21 and are located on carrier (31) (see paragraph [0046]), which is not the same as the supporting element for the transmitter and sensor coils shown in Figure 2.  As explained in paragraphs [0007] and [0042], the LC circuits rotate and when one of them it adjacent to the coil arrangement shown in Figure 2, the output of the sensor coils in Figure 2 varies.  As such, the LC circuits are reasonably between the inner and outer radius/shape of the carrier (31), which discloses the claim feature.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
  As to Claim 1,
The phrase “the encoder member is rotatable about an axis of rotation and positioned between and inner radius and an outer shape” on lines 2-3 introduces new matter.  As explained in paragraph [0025], the inner radius 306 and outer shape 304 are “of the encoder element.”  This can further be seen in the figure.  As such, the inner radius and outer shape that applicant is currently claiming, as best understood, refers to the inner radius and outer shape of the encoder member itself.  However, applicant is distinctly reciting these features where the inner radius and outer shape could be of any element other than the encoder element or rotor which are distinctly recited from the above inner radius and outer shape features.  Such a recitation introduces new matter because applicant does not disclose any other features or elements in the disclosure that have an inner radius, outer shape, and the encoder member positioned in the manner claimed.  However, applicant’s claim limitation reasonably introduces a new claim feature, distinct from the encoder member and rotor, that has the inner radius and outer shape.  Such a new claim feature is not originally disclosed.
  As to Claim 12,
The phrase “an encoder member arranged at a rotor and rotatable about an axis of rotation and positioned between and inner radius and an outer shape” on lines 2-3 introduces new matter.  As explained in paragraph [0025], the inner radius 306 and outer shape 304 are “of the encoder element.”  This can further be seen in the figure.  As such, the inner radius and outer shape that applicant is currently claiming, as best understood, refers to the inner radius and outer shape of the encoder member itself.  However, applicant is distinctly reciting these features where the inner radius and outer shape could be of any element other than the encoder element or rotor which are distinctly recited from the above inner radius and outer shape features.  Such a recitation introduces new matter because applicant does not disclose any other features or elements in the disclosure that have an inner radius, outer shape, and the encoder member positioned in the manner claimed. However, applicant’s claim limitation reasonably introduces a new claim feature, distinct from the encoder member and rotor, that has the inner radius and outer shape.  Such a new claim feature is not originally disclosed.
As to Claims 2-11 and 13-16,
These claims stand rejected for reciting and incorporating the above rejected matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  As to Claim 1,
The phrase “the encoder member is rotatable about an axis of rotation and positioned between and inner radius and an outer shape” on lines 2-3 is indefinite  As explained in paragraph [0025], the inner radius 306 and outer shape 304 are “of the encoder element.”  This can further be seen in the figure.  As such, the inner radius and outer shape that applicant is currently claiming, as best understood, refers to the inner radius and outer shape of the encoder member itself.  However, applicant is distinctly reciting these features where the inner radius and outer shape could be of any element other than the encoder element or rotor which are distinctly recited from the above inner radius and outer shape features.  Such a recitation is unclear because, in light of the disclosure, the difference and relationship between the encoder member and the now recited inner radius and outer shape is unclear.  As best understood, the radius and shape are of the encoder member, but applicant is distinctly reciting these elements.
  As to Claim 12,
The phrase “an encoder member arranged at a rotor and rotatable about an axis of rotation and positioned between and inner radius and an outer shape” on lines 2-3 is indefinite  As explained in paragraph [0025], the inner radius 306 and outer shape 304 are “of the encoder element.”  This can further be seen in the figure.  As such, the inner radius and outer shape that applicant is currently claiming, as best understood, refers to the inner radius and outer shape of the encoder member itself.  However, applicant is distinctly reciting these features where the inner radius and outer shape could be of any element other than the encoder element or rotor which are distinctly recited from the above inner radius and outer shape features.  Such a recitation is unclear because, in light of the disclosure, the difference and relationship between the encoder member and the now recited inner radius and outer shape is unclear.  As best understood, the radius and shape are of the encoder member, but applicant is distinctly reciting these elements.
As to Claims 2-11 and 13-16,
These claims stand rejected for reciting and incorporating the above rejected matter of their respective parent claim(s), and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (Horn) (DE 102013225918 A1).
Note that the cited paragraphs come from the provided English machine translation.

    PNG
    media_image1.png
    452
    508
    media_image1.png
    Greyscale

As to Claim 1,
Horn discloses A sensor device arranged at a stator (carrier body / PCB) for measuring a rotational position of an encoder member ((resonant circuits),(30)) arranged at a rotor (rotating element) (Paragraphs [0007], [0018], [0021],[0044], [0046]), the encoder member is rotatable about an axis of rotation and positioned between and inner radius and an outer shape (Paragraph [0005] / note rotation angle), (see above figure), (Figure 3), the sensor device comprising: a sender member (20),(21) arranged at the stator and emitting a magnetic field (Paragraph [0038]); and a receiving member (40a),(40b) receiving the magnetic field, the receiving member having a plurality of adjacent sensor areas (e.g. the areas delineated by M1 and M2) arranged along a circumferential direction about the axis of rotation in a plane opposing the encoder member (Figures 1,2,3 / note LC circuits as the resonant circuits).
As to Claim 2,
Horn discloses the sensor areas are arranged within an annular ring segment having a period along the circumferential direction about the axis of rotation (Figure 2).
As to Claim 3,
Horn discloses each of the sensor areas is an annular ring segment (Figure 2).
As to Claim 4,
Horn discloses each of the sensor areas has substantially a same shape. (Figure 2).
As to Claim 5,
Horn discloses a first pair of sensor areas of the sensor areas forms a first sensing element providing a first sensing signal and a second pair of sensor areas forms a second sensing element providing a second sensing signal (Figure 2), (Paragraph [0039] / note each receiver coil is formed from two windings that overlap each other to form conductive loops as seen in Figure 2, and where a loop is delineated by M1 or M2 for example, and collectively form a respective receiver coil, as such, two loops, such as two M1 areas for one coil, and two M2 areas for another coil, can be said to be the pairs of sensor areas that form each a sensing a respective sensing element. Additionally, half of the M1 loops can be considered half of the pair of sensor areas, and the other half of the M1 loops can be said to be the other half of the pair of sensor areas to form a first sensing element.  The same is true for the M2 loops.)
As to Claim 6,
Horn discloses each of the sensor areas is delimited by a conductor loop (Figure 2).
As to Claim 7,
Horn discloses the sender member has a coil (Figure 2).
As to Claim 8,
Horn discloses the sender member surrounds the sensor areas (Figure 2).
As to Claim 9,
Horn discloses the sender member lies in the plane opposing the encoder member (Paragraphs [0007], [0038]), (Figure 2).
As to Claim 10,
Horn discloses the sender member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 11,
Horn discloses the receiving member is a conductive path on a printed circuit board (Figure 2), (Paragraph [0038]).
As to Claim 12,
Horn discloses A sensor system, comprising: an encoder member ((resonant circuits), (30)) arranged at a rotor and rotatable about an axis of rotation and positioned between and inner radius and an outer shape (Paragraphs [0007], [0018], [0021],[0044], [0046]), (see above figure),(Figure 3), the encoder member is an electrically conductive material (Paragraph [0018]); and a sensor device (20),(21),(40a),(40b) arranged at a stator (carrier body / PCB) and measuring a rotational position of the encoder member (Paragraph [0020]), the sensor device includes a sender member (20),(21) arranged at the stator and emitting a magnetic field and a receiving member (40a),(40b) receiving the magnetic field (Paragraph [0038]), the receiving member having a plurality of adjacent sensor areas (e.g. the areas delineated by M1 and M2) arranged along a circumferential direction about the axis of rotation in a plane opposing the encoder member (Figures 1,2).
As to Claim 13,
Horn discloses the encoder member has a structure (all of the LC coils collectively) periodically changing with a period along the circumferential direction about the axis of rotation (Figure 3 / note that the direction and position of the LC coils changes periodically around carrier/PCB (31)).
As to Claim 14,
Horn discloses a part of the structure has a shape based on a trigonometric function (Figure 3 / note a rectangle can be based on a trigonometric function).
As to Claim 15,
Horn discloses the part of the structure covers a quarter of the period in the circumferential direction (Paragraph [0046] / note each structure covers a 90 degree portion).
As to Claim 16,
Horn discloses the structure is mirror symmetrical with respect to an axis defined in a radial direction (Figure 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858